     Case 3:20-cv-00098-REP Document 265 Filed 06/05/20 Page 1 of 1 PageID# 5227




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division


Steves and Sons, Inc.,

        Plaintiff,

V.                                         Civil Action No. 3:20-cv-98


JELD-WEN, INC.,

        Defendant.


                                      ORDER


        Having considered STEVES AND SONS, INC.'S MOTION TO FILE ITS

LETTER REGARDING       DISCOVERY   DISPUTES, AND     ACCOMPANYING EXHIBIT 1,

UNDER SEAL (EOF No. 253) (the "Motion"), and for good cause shown,

and the requirements of Local Civil Rule 5 and the decisions of

Ashcraft v. Conoco, Inc., 218 F.3d 288 (4th Cir. 2000), In re Knight

Publ'g Co., 743 F.2d 231 (4th Cir. 1984), and Stone v. Univ. of

Maryland, 855 F.2d 178 (4th Cir. 1988) having been met, it is hereby

ORDERED that Steves and Sons, Inc.'s Motion (EOF No. 253) is GRANTED.

It is further ORDERED that the designated portions of Steves & Sons,

Inc.'s Discovery Letter (EOF No. 255) and Exhibit 1 (EOF No. 255-1)

are filed under seal, provided that appropriately redacted versions

thereof are filed in the public record.

        It is so ORDERED.



                                                       /s/
                                     Robert E. Payne
                                     Senior United States District Judge
Richmond, Virginia
Date:    June         2020
